

FOURTH AMENDMENT
TO THE SECOND AMENDED AND RESTATED
WIRELESS SERVICES AGREEMENT #00014249




This Fourth Amendment (this “Fourth Amendment”) to the Second Amended and
Restated Wireless Services Agreement #00014249 of July 22, 2005 between
Motricity, Inc., f/k/a InfoSpace Mobile, Inc. (“Motricity” or “Supplier”) and
AT&T Mobility LLC (“AT&T Mobility” or “AT&T”) (the “Agreement”), is made and
entered into this 1st day of September, 2011 (“Fourth Amendment Effective
Date”). Such parties are referred to herein individually as a “Party,” and
collectively as the “Parties”.


WHEREAS, InfoSpace has provided certain Services to AT&T Mobility pursuant to
the Agreement;


WHEREAS, Cingular Wireless LLC changed its name to AT&T Mobility LLC on January
8, 2007;


WHEREAS, Motricity, Inc. acquired certain assets of InfoSpace on December 28,
2007 and assumed all of the rights and obligations of InfoSpace under the
Agreement;


WHEREAS, Motricity, Inc. and AT&T entered into that certain First Amendment to
the Agreement on March 1, 2007 (the “First Amendment”);


WHEREAS, Motricity, Inc. and AT&T entered into that certain Second Amendment to
the Agreement on October 1, 2008 (the “Second Amendment”);


WHEREAS, Motricity, Inc. and AT&T entered into that certain Third Amendment to
the Agreement on June 30, 2009 (the “Third Amendment”); and




WHEREAS, Motricity and AT&T desire to perpetuate and continue their
relationship, by doing business under the terms of the Agreement, as amended and
set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
1.
Except as otherwise provided herein, all of the terms, covenants and conditions
used, but not defined, herein shall have the meanings ascribed to them in the
Agreement. In the event of a conflict between the terms and conditions hereof,
and the terms and conditions of the Agreement, the specific terms and conditions
set forth in this Fourth Amendment shall govern.



2.
Section 1 “Definitions” of the Agreement shall be amended to add/delete/modify
the following definitions (as noted below). Additional definitions may be found
within the Agreement and related Amendments.



“AppService” means the AT&T service that will allow AT&T Subscribers to easily
access digital content (such as games, applications, widgets, Ringtones and
Answertones, etc.)” from a Storefront and delivery of such content is an
integral part of the service from a Device, Computer, predefined APIs or
authorized AT&T customer premise equipment as contemplated by the AT&T
Requirements and/or any other similar content offering as more fully described
in AT&T Agreement Number 20100607.090.S.002.


“AT&T Stakeholder(s)” means an AT&T individual/organization including, but is
not limited to product realization, engineering, customer support, operations
and marketing.







--------------------------------------------------------------------------------

“ATT Vendor(s)” means the AT&T business partners under contract with AT&T to
provide services that the parties may agree from time to time are appropriate to
include as part of the Lifecycle Managed Services.


“Extended Business Hours” means Monday through Friday, 9:00 AM to 7:00 PM
Eastern Time.


“Incident” is as defined in the respective Service Level Agreements for ATT.Net
and MEdia Net Services.


“Lifecycle Managed Services” means the services, roles and responsibilities for
Content Management, Release Management and Lifecycle Management, etc. as
detailed in Section B (9) of Exhibit A-4 Services.


“Lifecycle Manager(s)” means the Motricity individual(s) assigned to AT&T to
perform the Lifecycle Managed Services


“SPOC” means a single point of contact for AT&T Stakeholders to engage Motricity
support


“Storefront” means the AT&T AppCenter where AT&T Subscribers can access digital
content.


3.
The Agreement is hereby amended to add a new Table of Contents for Services as
detailed in Exhibit A-4 Services Table of Contents Supplement.



4.
The Agreement is hereby amended to add Exhibit A-4 Services: Content Management
and Customer Lifecycle Management Services



5.
The Agreement is hereby amended to add Exhibit C-4 Commercial Terms: Lifecycle
Management Services



6.
Exhibits A-4 Table of Contents and Descriptions of Services, Exhibit C-4,
Commercial Terms for Lifecycle Managed Services, Appendices 1, 2 and 3 are
incorporated into the Agreement by this reference.



7.
The terms and conditions of the Agreement in all other respects remain
unmodified and in full force and effect.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Motricity and AT&T have each caused this Fourth Amendment to
be executed by its duly authorized representative, which may be in duplicate
counterparts, each of which will be deemed to be an original instrument, as of
the Fourth Amendment Effective Date above.




Motricity, Inc.
AT&T Services, Inc.
 
 
On behalf of its Affiliate AT&T Mobility LLC
 
 
 
 
By:
/s/ James R. Smith, Jr.
By:
***
 
 
 
 
Print Name:
James R. Smith, Jr.
Print Name:
***
 
 
 
 
Title:
Interim CEO
Title:
***
 
 
 
 
 
10/12/2011
 
10/10/2011



***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.

--------------------------------------------------------------------------------

EXHIBIT A-4 – SERVICES
TABLE OF CONTENTS - SUPPLEMENT


Exhibit A – Services is amended to insert the table of contents to reflect
updates to Section headers and numbering sequence as of the Fourth Amendment
Effective Date:


A.
Services



B.
Description of Services.



1.    Platform and Services; Legacy Services
(a)    Platform and Services
(b)    Legacy Services


2.    Content
(a)    AT&T Sourced Content
(i)    Integration with AT&T Sourced Content
(b)    Motricity Sourced Content
(i)    Modification of Motricity Sourced Content


3.    PIM/Email Service


4.    Personalized/Customized Content


5.    Device Client Services in support of ATT.NET Service


6.    Partner Integration Services


7.    Web and/or WAP Services


8.    Service Requests and Levels of Effort


9. Lifecycle Managed Services


C.
Motricity Supported Devices

1.
Current Devices

2.
New Devices

a.
MEdia Net and Legacy Services

b.
ATT.Net Service

3.
AT&T Network; Gateways

4.
Additional Support



D.
Reporting



(a)
Usage Reports

(b)
Legacy Usage Reports

(c)
Legacy Alert Reports

(d)
General Services Report



E.
Research and Development



F.
Research and Development Remedies



G.
Securities and Fair Disclosure




--------------------------------------------------------------------------------


EXHIBIT A-4 – SERVICES


Exhibit A – Services is amended to add the following terms in support of the
MEdia Net and ATT.Net Services, which are in addition to the Services Motricity
is already providing to AT&T under the Agreement.


For the avoidance of doubt, the terms of this Exhibit A-4 controls in the event
of any conflict with other provisions of the Agreement, solely as it pertains to
the Lifecycle Managed Services.


A.
Lifecycle Managed Services



Motricity will provide AT&T with the Lifecycle Managed Services in support of
the MEdia Net and ATT.Net services (referred to individually as a "Service" or
collectively as "Services") and in conformance with the terms and conditions of
this Exhibit A-4.


B.
Description of Services.



9.
Lifecycle Manage Services. The following provisions collectively define the
Lifecycle Managed Services to be performed by the Lifecycle Manager and are
hereby incorporated into Exhibit A.



9.1
Content management

Motricity will publish Content for MEdia Net and ATT.Net Services as provided
herein using processes mutually agreed upon and detailed within Appendix 1 in
conformance with service levels described in this Section 9.1(collectively
“Content Management”) covering:


A. General Overview of Content Publishing
◦
Weekly publish

◦
Daily publish

◦
Trade out feeds links, text, images, and tiles

◦
Post new promos

◦
Test Content publishes on Devices to ensure success and content validity

◦
Add and remove Devices for links, categories, promos, and feeds

◦
Participate in Content publishes during maintenance releases when applicable

◦
Create Change Requests and Work Requests for CPS (Content Provisioning System)
if applicable

◦
Manage SMCE feed notifications and work with AT&T marketing on resolution for
failing feeds



B.
Service Levels for Content Ingestion

Motricity shall comply with the content publishing targets as provided in
Appendix 1


9.2     Release Management
Motricity will serve as AT&T’s release manager for the System that supports the
ATT.Net and/or Media Net Services (collectively Release Management) as detailed
in this Section 9.2:


All activities defined herein apply once a Statement of Work, Change Request or
Work Order has been executed by the parties. AT&T reserves

--------------------------------------------------------------------------------

the right to recall Release Management activities for specific projects or
efforts.


Standard Support:


◦
Release management will include supporting internal work efforts driven by AT&T
data service and network teams, changes to sustain the Motricity systems, change
requests and other activities managed via standard maintenance releases.

◦
Requirements – initial – Motricity will coordinate review of the core
requirements for the request submitted in the Work Request based on internal
System / Service Request.



•
Motricity will provide initial draft of requirements for Work Requests

•
Motricity will ensure final requirements are in alignment with AT&T Stakeholders

•
Motricity will engage/manage work efforts with AT&T Vendors as applicable, final
requirements, milestones, wireframes and report mock-ups as appropriate for AT&T
approval. These will be updated if scope changes.

•
Motricity will adhere to AT&T release processes

◦
Ensure wireframes, test cases and requirements are updated should work result in
changes to the user experience.

◦
Maintain a roadmap and communicate roadmap status as part of weekly meeting

◦
Coordinate AT&T quality engineering test team engagement resources for user
acceptance testing which includes providing AT&T product management the scope of
the needed validation. AT&T product management will engage AT&T quality
engineering test teams and ensure funding, resource availability and scheduling.

◦
Release Manager to coordinate remaining tasks for the collaborative efforts
between AT&T quality engineering test teams, AT&T product team and Motricity

◦
Serve as AT&T representative during development and through night of release

•
Managing testing efforts and ensuring short interval schedule milestones are met

•
Key stakeholder for AT&T business go/ no go decision

•
Provide release updates to key AT&T stakeholders

•
Manage post user acceptance testing and release defects found in production



Non-Standard Support
Where requested by AT&T and agreed upon by Motricity, the parties will execute a
Work Order or Change Request for the Lifecycle Manager to perform non-standard
support to include applicable fees (if any).


9.3
Lifecycle Management

Motricity will provide AT&T with lifecycle management services as described
below and collectively referred to as “Lifecycle Management”:


◦
Develop Key Performance Indicator (KPI) reporting template for monthly delivery
to AT&T with specifics as mutually agreed upon between the AT&T Vendor and AT&T.

--------------------------------------------------------------------------------

◦
Manage AT&T Vendors for Media Net and ATT.Net Services to the terms and
conditions of the respective service level agreement(s). See Appendix 2 for the
current contact information for AT&T and the AT&T Vendors

◦
Host and facilitate meetings and/or calls with AT&T and AT&T Vendor personnel

◦
Track and move to resolution all Service Issues, Service Defects/ or Incidents

◦
Serve as incident manager for Sev1 and Sev2 Incidents on Motricity, other AT&T
Vendor and/or AT&T Incident bridges.

◦
Escalate within AT&T and the AT&T Vendor as appropriate

◦
Review AT&T Vendor service level agreement reports and root cause analyses and
provide executive summary with recommendation to the respective AT&T
Stakeholders (to include product teams and his/her delegates) concerning the
reports.

◦
Track/report NPC’s.

◦
Provide AT&T internal communications for end user or revenue impacting events

◦
Manage communication RACI (Responsible, accountable, consulted and Informed) for
AT&T internal stakeholders. Used to communicate larger issues to AT&T
Stakeholders during major impacting events. Communication frequency is dependent
on the issue. The AT&T communication process will be as follows



Serve as SPOC for AT&T Stakeholders
◦
Review and facilitate Work Requests to/from AT&T Vendors

•
Requests to be reviewed and clearly defined to the AT&T Vendor within 1 business
day from receipt of final requirements from AT&T marketing

◦
Facilitate reporting requests to vendors

•
Requests to be reviewed and clearly defined to the vendor within 1 business day
from receipt of final requirements from AT&T marketing

◦
Monthly reporting meetings

◦
Weekly/ monthly operations calls

•
Validate data relayed is accurate according to tracked items from the month

•
Follow up/ agreement/ track any non performance compensation’s post receipt

◦
Weekly marketing calls

◦
Report on operations status

◦
Quarterly capacity Review

◦
SPOC and escalation point for all internal AT&T Stakeholders to engage Motricity
support teams.



Device Client / Onboarding Support Obligations
◦
Support weekly call to share technical approval dates and other needed
information that cannot be sent in email

◦
Support AT&T quality engineering test teams escalations for Motricity support

◦
Engage device team as needed for issues such as user agent headers needing to be
added, escalated defects etc. Support may require Motricity to open and track
salesforce cases

--------------------------------------------------------------------------------



◦
Devices to be sent directly to Motricity instead of AT&T, adhering to current
AT&T process

◦
Device issues sent directly to Motricity for resolution, adhering to current
AT&T process



Merchandising and content provider support
◦
Weekly content calls with marketing Leads

◦
Review salesforce case report and/ or queue to ensure there is either no delay
on Motricity or AT&T marketing side in order to resolve.

◦
Marketing to escalate directly to Motricity

◦
Investigate user interface issues

◦
Manage AT&T Dev Central site updates to documentation and developer support

◦
Ensure merchandising recommendations are being delivered as expected



Revenue investigations
◦
Proactively track all Key Metrics Indicators (KPI) and present in weekly
meetings

•
Revenue – overall and by category (Omniture/ Partner BI)

◦
Identify and research anomalies

◦
Communicate changes in trends to AT&T

◦
Engage operations (Motricity Carrier Care/ ATT operations) if there appears to
be a revenue leak.

◦
Engage marketing if needed



Incident management
◦
Extended communication

•
Provide AT&T internal communications for end user or revenue impacting events

•
Drive incident calls from a business perspective including focus on user
experience, revenue and business impact to ensure the level is correct and
working team has all the impact data.

•
Confirm service level agreement terms are complied with as defined post event
and all open action items are tracked.



Cross functional support
◦
Manage all escalations from internal AT&T teams

◦
Manage work requests from internal AT&T teams

◦
Manage prioritization of work streams in-life

◦
SPOC and Escalation point for all internal teams to engage Motricity Support
teams.



3rd Party partner manager for the following:
◦
Support and track open items with 3rd parties.

◦
Confirm any hosting or invoice impacting items are tracked for review at end of
month

◦
***

•
bi-weekly operations call

•
manage incidents

***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




--------------------------------------------------------------------------------

◦
***

◦
***

◦
Content Providers

◦
SPOC and escalation point for all AT&T internal teams to engage Motricity
support teams.



AT&T asset tagging portal hardware
◦
Manage resource that AT&T contracts for the tagging



Serve as SPOC for AT&T Product Management Center – Tier 2 Customer Care (PMC)
and business care groups
◦
These teams will engage Carrier Care directly for issues but there are
deliverables for lifecycle team

•
Escalation contact – should PMC experience issues etc they will engage the
Lifecycle manager

•
Support for processes – work with M&P (Methods and Procedures) to ensure the
data is accurate for end user facing triage steps and subsequent processes.

◦
SPOC and escalation point for all internal teams to engage Motricity Support
teams.



9.5.
Lifecycle Managed Services – Transition from AT&T to Supplier



Motricity will provide a Lifecycle Manager within one (1) week from the Fourth
Amendment Effective Date (the “Transition Start Date”) to begin training and
transitioning of the described functions as described in this Section 9. A
tracking sheet will be created and each task will be reviewed weekly with the
relevant AT&T personal for transition status. The status will be recorded as a
percentage of completion of the transition. The intent is to be fully
transitioned within thirty (30) days of the Transition Start Date, depending on
the availability of AT&T resources to support the training and transition (the
“Transition Period”).


At the end of the Transition Period either party has a ten (10) day window
(e.g., between day 30 and day 40) in which to terminate the Lifecycle Managed
Services in whole or in part, if the party reasonably believes the combined
teams are unable to overcome material transition difficulties.  The termination
will be effective 5 days after the party’s receipt of written notice.


9.6.
Lifecycle Manager Role / General Terms



Motricity will have a designated primary and secondary Lifecycle Manager, and
point of escalation for AT&T. The Lifecycle Manager will maintain a report for
AT&T, including status on open actions for related to the services described in
Section C. The report will be reviewed with a designated AT&T person.


•
The Lifecycle Manager will acknowledge all requests and inquiries in one (1)
business day.

•
The Lifecycle Manager will proactively communicate all events causing an end
user or revenue impact to stakeholders. Communication initiation and frequency
is dependent on level of impact.

•
Lifecycle Manager to support weekly/monthly lifecycle and operations meetings
within month period, unless meetings are mutually agreed to be cancelled

•
Lifecycle Manager to communicate “known” major events to AT&T Stakeholders
within one (1) hour during business hours and one (1) day prior for scheduled
downtime scheduled within 24 hours.

***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.

--------------------------------------------------------------------------------





•
Downtime events - The Lifecycle Manager (primary or secondary) will join
Incident calls within fifteen (15) minutes of being contacted.

•
Lifecycle Manager to validate, ensure delivery and storage of the reports on SLA
performance indicators as defined in the vendor Service Level Agreements.

•
Release Management – Specific to Releases in support of the in-life/ sustainment
system not releases currently managed by Product Realization. Lifecycle Manager
to manage work efforts and deliver updates for maintenance activities outside a
statement of work as defined in section C (i.e. a work request implemented into
production without a point release).

•
The primary or secondary Lifecycle Manager will be attend the Release calls
during launch and as defined in this Section 9.



9.7. Lifecycle Managed Service Intake and Non-performance Credits


AT&T Stakeholders identify issues, performance concerns of ATT.Net and MEdia Net
Service and provide written notification to the Lifecycle Manager which may be
in the form of emails, entry via sales force case tool, etc. (“Service Issues”)
along with the level of importance for the Service Issue (referred to as a
“Priority” or “Priority Level”)


Services Issues will be captured in weekly report and presented to the AT&T
Stakeholders (marketing and product owners). The frequency of the report
delivery and/ or alignment call with the AT&T Stakeholders may change dependent
on the needs of the business and upon mutual agreement of the parties. A sample
report is included in Appendix 3.


Should a change in Priority (P1, P2, P3, and P4) be needed (adjusted up/down)
then approval will be obtained from the AT&T submitter (e.g., AT&T Marketing).
Motricity will use best efforts to meet the priority needs of all AT&T
submitters. In the event there are competing priorities that impact priorities
between AT&T submitters, is potentially NPC impacting and the Life Cycle Manager
cannot resolve, the Lifecycle Manager may escalate the issue to the product
realization owner for the respective ATT.Net and/or MEdia Net Service for
resolution.


For purposes of this Exhibit A-4 Supplier’s span of control is defined as action
items the Lifecycle Manager has accepted and excludes delays due to AT&T
internal teams and third parties. The intent is to ensure appropriate level of
focus on events as classified by AT&T Stakeholders and the Lifecycle Manager.


In addition to the performance criteria and service levels set forth otherwise
in the Agreement, Supplier’s performance of the Lifecycle Managed Services shall
be measured, in part, by the performance metrics set forth in Table A below:


Table A. Service Issue Performance Metrics

--------------------------------------------------------------------------------

Priority
Level
Task
Interfaces with AT&T Stakeholders Note 2
Expectation
1
Service Issue support, prioritization and management to be tracked and
documented in a manner approved by AT&T
Emails / Motricity Salesforce (SF) Case tool / AT&T Quality Center and Motricity
Carrier Care
Service Issues assigned Priority Level 1 will be closed or moved to established
Service/Incident management tools ***.


2
Service Issue support, prioritization and management to be tracked and
documented in a manner approved by AT&T
Emails/ Motricity Salesforce (SF) Case tool / AT&T Quality Center and Motricity
Carrier Care
Service Issues assigned Priority Level 2 will be closed or moved to established
Service/Incident management tools ***.


3
Service Issue support prioritization and management to be tracked and documented
in a manner approved by AT&T
Emails/Motricity Salesforce (SF) Case tool/ AT&T Quality Center
Service Issues assigned Priority Level 3 will be closed or moved to established
Service/Incident management tools ***.




1
Device Support / On-Boarding Obligations
AT&T Quality Center
Service Issues for new Devices must be resolved by ***. Note 1

Note 1: Device on boarding defects are pre set for severity type based on test
cases and are non-negotiable unless a feature has been changed and the test case
requiring an update. AT&T marketing and product teams will need to approve test
case changes. 
Note 2 Particular interface/communication methods will be determined by the
applicable AT&T Stakeholder and the Lifecycle Manager. 


NPCs for Service Issues


In the event Supplier fails to meet the performance metrics for Service Issues
set forth in Table A above, six (6) times within a calendar month then Supplier
shall ***


9.8 Service Level Reporting
Unless otherwise agreed in writing, Supplier will provide AT&T with service
level reporting for Lifecycle Managed Services on a monthly basis. The reports
are due by the tenth (10th) business day following the monthly reporting period
(e.g. September report to be provided by October 10th). These reports will
include:
•
List of Content Management – Service Issues/ Service Defects / Incidents which
includes but is not limited to unique identification of the Service
Defect/Incident for a calendar month, timeframe elapsed (as measured against
each respective Content Management Service Level set forth above).

•
List of all other Lifecycle Managed Service Issues / Service Defects / Incidents
for the calendar month, the related performance metric target and Supplier’s
actual performance where performance metric target not met, reason for not
meeting performance metric /service level and corrective action being taken.

•
Non Performance Compensation Reports that include detailed and summary level
information for Service Issues / Defects / Incidents in which NPCs apply.

***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




--------------------------------------------------------------------------------

9.9 AT&T Termination .


A.
Termination for Convenience: In addition to the termination rights set forth in
Section 9.5 of this Fourth Amendment, AT&T reserves the right to terminate the
Lifecycle Managed Services in whole or in part upon *** advance written notice,
with termination to take effect on the last day of the month in which the ***
period expired. For example, AT&T provides its written notice of termination on
September 15, 2011. The termination effective date would be ***.



B.
Termination for Cause: As it pertains to the Lifecycle Managed Services, AT&T
may terminate the Lifecycle Managed Services upon Motricity failure to perform
its Lifecycle Managed Services as set forth in this Fourth Amendment, provided
that (a) Motricity receives written notice describing the non-performance in
reasonable detail and demanding that it be cured, (b) Motricity does not cure
the non-performance within *** following its receipt of such notice, and
(c) following the expiration of the *** cure period, AT&T sends a second written
notice to Motricity that it has terminated the Lifecycle Managed Services.



C.
Lifecyle Managed Services Transfer: Upon AT&T’s written request, the parties
will support a Transfer of the Lifecycle Managed Services back to AT&T or
another service provider, subject to the applicable provisions of Section 7.4
Obligations upon Termination or Transition of Service as set forth in the Second
Amendment.



D.
Chronic Failures means Motricity has had *** of non-performance issues with the
Lifecycle Managed Services within *** period, in which AT&T has communicated its
performance issues in writing with Supplier personnel and management personnel
(“Chronic Failure”). AT&T shall have the right, in its sole discretion, to
terminate the Lifecycle Managed Services for cause or to provide Motricity
notice of AT&T’s intent to develop a “Get Well Plan in response to a Chronic
Failure.” In the event that AT&T delivers a “Get Well Plan” notice, the parties
will use good faith efforts to agree to and execute on a plan for Motricity to
remedy the applicable performance failures and meet the service levels set forth
in this Exhibit A-4. Upon implementation of any such mutually agreed plan, a new
five month measurement period to determine compliance with the service
level/performance requirements will commence.



***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




--------------------------------------------------------------------------------

EXHIBIT C-4 – COMMERCIAL TERMS FOR
LIFECYCLE MANAGED SERVICES
1.    Managed Service Fee: ***
The monthly service fee for the Lifecycle Managed Services for the ATT.Net and
Media Net Services is listed in the table below (the “Managed Service Fee”). The
Managed Service Fee begins in the first month in which the Services are
provided, currently expected to be September, 2011.
AT&T Service(s)
Monthly Managed Service Fee
ATT.Net and Media Net
***
AppService Note 4 
***

Note 3: The Managed Service Fee for ATT.Net and MEdia Net Services is dependent
on AT&T also procuring similar services for the AT&T AppService. If the AT&T no
longer uses the Content Management and Customer Lifecycle Management Services
for the AppService, the fee will be *** unless otherwise agreed by the parties.
In the event the AppService fees are renegotiated to include the fees for the
Lifecycle Managed Services, the fees in this Exhibit C-4 will remain at ***.
Note 4: Provided for informational purposes
***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




--------------------------------------------------------------------------------

Appendix 1
Below are the current Publishing Plans for Media Net and ATT.Net Services.
Changes to the plans can occur by mutual agreement of AT&T and Motricity.
Changes to the plans will be documented by Motricity and approved by AT&T.


Publishing Plan for MEdia Net:


1.
There will be one major publish at the beginning of the week on Monday.

a.
Motricity will update a single Promo Bar Slot for the following categories.

i.
What’s Hot

ii.
Home Page

iii.
Sports

iv.
Email & Friends

v.
News

vi.
Weather & Travel

vii.
Movies

viii.
Music

ix.
Chat & Date

x.
Finance

xi.
Portals

xii.
Maps & Directory

xiii.
Latino

xiv.
Shopping

b.
The Monday’s content publish must be submitted to Motricity by *** for
completion by Monday.

c.
AT&T Marketing will update all Editorial Bars for the Monday publish

d.
What’s Hot Category content updates should not contain more than 15 slots.

e.
Both Teams will perform content validation.

2.
Publishes during the week, should contain no more than three category Promo Bars
to be updated and performed by Product.

a.
Editorial Bars are updated by AT&T Marketing and under Marketing’s discretion.

3.
Updates to Mall Assets will require a two business days turn around.

4.
Ad-hoc changes should have a one to three business day turn around depending on
severity and priority.

5.
Nightly scheduled auto-publishes will be performed ***.

6.
Weekly Deck Change Request within CPS and CRISP must be received by ***.

7.
All links, feeds, channels, categories, activelinks, and deck structure will be
managed by Motricity.

8.
Publishing issues related to CPS or Portal will be handled by Motricity via
Carrier Care.

9.
In case of emergency or absence, all publishing duties mentioned above will
handled by AT&T Marketing with the assistance of Motricity.



Publishing Plan for ATT.Net:


1.
There will be one major publish at the beginning of the week on Monday.

a.
AT&T Marketing will program the content changes.

b.
Motricity will publish and assist with validation.

2.
Weekly Deck Change Requests must be received by Motricity by ***

3.
Ad-hoc changes will have a one to three business days turn around depending on
severity and priority.

***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.






--------------------------------------------------------------------------------

4.
All links, feeds, channels, categories, tiles, and deck structure will be
managed by Motricity.

5.
Nightly scheduled auto-publishes will be performed by ***.

6.
Publishing issues related to CPS or Portal will be handled by Motricity via
Carrier Care.

7.
In case of emergency or absence, all publishing duties mentioned will handled by
AT&T Marketing with the assistance of Motricity.



***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




--------------------------------------------------------------------------------

Appendix 2
Internal and External Partner Matrix for ATT.Net and MEdia Net Services


Interface
System/Service
AT&T Stakeholder
Partner Contact
Marketing Contact for Changes to ATT.Net and MEdia net
ATT.Net and MEdia net
***
***
Music, Entertainment, Chat & Date
ATT.Net and MEdia net
***
***




Sports, News, Weather & Travel, Finance, Latino
ATT.Net and MEdia net
***
***
Local Wireless (on ATT.Net only)
ATT.Net and MEdia net
***
***
***
ATT.Net and MEdia net
***
***
***
ATT.Net and MEdia net
***
***
***
ATT.Net and MEdia net
***
***
***
ATT.Net, MEdia net
***
***
***
ATT.Net, MEdia net and
***


***
***
ATT.Net, MEdia net
***
***
 
 
 
 
OEM - devices
ATT.Net, MEdia net
***
***
***
ATT.Net, MEdia net and
***
***


WAP MyAccount
ATT.Net, MEdia net and
***
***
***
ATT.Net, MEdia net and
***
***





***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.




























--------------------------------------------------------------------------------

Appendix 3 ***


***
 
This redacted material has been omitted pursuant to a request for confidential
treatment, and the material has been filed separately with the SEC.


